Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro Se Inventors
Pro Se Inventor(s) are reminded that the Inventors Assistance Center(IAC) is a public resource available to answer general questions about regarding patent examination policy, procedures, and fees should the applicant(s) have concerns during the examination of their application.  The IAC may be reached either online at https://www.uspto.gov/learning-and-resources/support-centers/inventors-assistance-center-iac and or via telephone 1-800-786-9199 on Monday-Friday  8:30am to 8 pm Eastern standard times (Except on Federal Holidays).  

Information Disclosure Statement
The information disclosure statement filed September 27th, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on March 24th, 2022 is acknowledged.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
Claims 2 and 3 commence with the phrase “A method for generating a fantasy bingo card of claim 1” however to properly reference the antecedent basis presented in claim 1, both these claims should read, “The method for generating a fantasy bingo card of claim 1”.
Claim 3, should conclude with a period;
Claim 3: containing a listing of categories and is understood as missing the inclusion of an “and” following the description of the fourth category  and preceding the description of the fifth category;

.  Appropriate correction is required.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a method (i.e., a process) in claims 1-4.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A method for generating a fantasy bingo card, comprising: 
determining for a particular event type (event type = sporting event/ football/ basketball, etc), a first set of achievements (achievements = potential entries on bingo card); 
receiving a first data set, wherein the first data set includes recorded statistics associated with the particular event type; 
parsing the first data set to generate a parsed first data set; 
inputting into, a data science system, the parsed first data set to generate one or more achievement probabilities associated with one or more of the first set of achievements; 
grouping into different categories, based on an associated achievement probability, the one or more first set of achievements (grouping according to the probability certain achievements into certain categories); and 
generating, based at least on the different categories, a NxN matrix comprising one or more of the first set of achievements.  

The claim elements underlined above, concern Mental Processes including concepts of observation, evaluation and judgment as well as Certain Methods of Organizing Human Activity including fundamental economic principles of hedging, and managing personal behavior/relationships/interactions through social activities and following rules/instructions that have been identified by the courts as an Abstract Idea.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and it is not directed to a particular machine and would reasonable include the use of a multitude of devices such as generic computers,  smart phones, game consoles, arcade machines, generic servers and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The claim does not include any additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se.  Viewed as a whole, there are no additional claim element(s) capable of providing meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Section entitles Detailed description, 5th full paragraph).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-4 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (US 2020/0380812) in view of Devaraj et al (US 2017/0039811).

Claim 1: The combination of Nelson & Devaraj teaches a method for generating a fantasy bingo card, comprising: 
determining for a particular event type (event type = sporting event/ football/ basketball, etc), a first set of achievements (achievements = potential entries on bingo card) (Nelson Paragraphs [0016], [0042]); 
receiving a first data set, wherein the first data set includes recorded statistics associated with the particular event type (Devaraj Paragraphs [0046], [0047]); 
parsing the first data set to generate a parsed first data set (Devaraj Paragraph [0050]-[0063]); 
inputting into, a data science system, the parsed first data set to generate one or more achievement probabilities associated with one or more of the first set of achievements (Devaraj Paragraphs [0050], [0063], [0065]; Figures 3, 6, 9); 
grouping into different categories, based on an associated achievement probability, the one or more first set of achievements (grouping according to the probability certain achievements into certain categories) (Devaraj Figure 5;); and 
generating, based at least on the different categories, a NxN matrix comprising one or more of the first set of achievements (Nelson Paragraphs [0032], [0033], [0039, [0042]; Figures 2A-2C ).
Nelson teaches the invention including the generation of a bingo or keno game determined based on a sporting event and including the population of a bingo card with various different events, wherein each event has a respectively associated odds or probability as cited herein above.  While the prior art of Nelson does not explicitly identify how the odds are calculated for each respective event, these features is taught by Devaraj in an analogous invention (Devaraj Paragraphs [0050], [0063], [0065]; Figures 3, 6, 9) utilizing recorded statistics associated with the particular event type (Devaraj Paragraphs [0046], [0047]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have utilized the teachings of Devaraj to determine the odds for sports related event in the sports related bingo game of Nelson in order to provide the predictable and expected result of utilizing known past events to predict the likelihood of future occurrences of those events.

Claim 2: The combination of Nelson & Devaraj teaches the method for generating a fantasy bingo card of claim 1, further comprising: 
causing, a first user device, to display the NxN matrix within a graphical user interface(Nelson Paragraphs [0032], [0033], [0039]; Figures 2A-2C );. 
 

Claim 4: The combination of Nelson & Devaraj teaches the method for generating a fantasy bingo card of claim 1, wherein the generating of the one or more achievement probabilities further comprises: 
determining, the one or more achievement probabilities, independently from the participants associated with the recorded statistics (Nelson Paragraph [0038] & Figure 2A).






Conclusion
The following prior art is made of record and though not relied upon is considered pertinent to applicant's disclosure:
Cruze et al (US D610205S) shows a football bingo game;
Fantle, Jr (US 4,883,636) teaches a baseball bingo game;
Jaimet (US 2003/0224847) teaches a method and apparatus for playing a keno, lottery or bingo style sports game; and
Yamaguchi et al (US 2005/0098950) teaches a Bingo game sheet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715